11TH COURT OF APPEALS
                                   EASTLAND, TEXAS
                                      JUDGMENT

Dixey Evans,                                   * From the 220th District
                                                 Court of Comanche County,
                                                 Trial Court No. CCCV10-00710A.

Vs. No. 11-13-00092-CV                         * October 31, 2014

Globe Life and Accident                        * Memorandum Opinion by Willson, J.
Insurance Company,                               (Panel consists of: Wright, C.J.,
                                                 Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that there is no
error in the judgment below. Therefore, in accordance with this court’s opinion, the
judgment of the trial court is in all things affirmed. The costs incurred by reason of this
appeal are taxed against Dixey Evans.